

116 HR 1779 IH: To amend titles 10 and 38, United States Code, to authorize a person awarded the Medal of Honor to designate an individual to receive the special pension after death, and for other purposes.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1779IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 10 and 38, United States Code, to authorize a person awarded the Medal of Honor to
			 designate an individual to receive the special pension after death, and
			 for other purposes.
	
		1.Authorizing a person awarded the Medal of Honor to designate an individual to receive the special
			 pension after death
 (a)In generalSection 1562 of title 38, United States Code, is amended— (1)in subsection (a)—
 (A)by striking The Secretary and inserting (1) Subject to paragraph (2), the Secretary; and (B)by adding at the end the following new paragraph:
						
 (2)A person described in paragraph (1) may designate an individual to receive the special pension under this section after the death of that person by notifying the Secretary of such designation in writing. In the case of a Medal of Honor that is awarded posthumously, the individual authorized under section 1482(c) of title 10 to direct disposition of the remains of the person shall be treated as such a designee.; 
 (2)in subsection (d), by inserting (or the designee of such person under subsection (a)(2)) before shall not; and (3)in subsection (f)(1), by striking person who is in receipt of special pension payable under this section and inserting person described in paragraph (1) of subsection (a) (or the designee of such a person under paragraph (2) of that subsection).
 (b)Conforming amendmentsSection 1134a of title 10, United States Code, is amended— (1)in subsection (c), by striking living; and
 (2)in subsection (d), in the second sentence, by inserting (or the designee of that person under subsection (a)(2) of that section) before the period. 